DETAILED ACTION
The application has been made of the record and currently claims 1 – 3 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1 - 3 in the reply filed on 3/27/2021 is acknowledged.

Specification
The disclosure is objected to because of the following informalities:
On page 2, line 19, “60” appears it should be “60”;
On page 6, line 20, “end 19” appears it should be “end 19”;
On page 7, line 4, “a central receiving bore of said receiving base 49,49’” appears it should be “a central receiving bore 49’ of said receiving base 42”.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 states: “riser pipe 5reversibly and coaxially inserted into through and retained within a tubular hose 6segment”. However, it appears “into through” could be reworded for clarity. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 does not constitute a further limitation because the claim limitation or thought is incomplete.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White et al. (U.S. Patent No. 4,298,166).
Claim 1, White discloses:
An irrigation bayonet riser pipe (see annotated Figs. 3 and 4 below) and riser receiving base assembly (see annotated Fig. 2 below) for fluid connection 4to an underground water supply line (considered as 12 in Figs. 3 and 4) comprising an irrigation bayonet riser pipe 5reversibly and coaxially inserted into, through, and retained within a tubular hose 6segment (see annotated Fig. 4) and reversibly attached coaxial to a riser pipe receiving base, 
and said 7receiving base fluidly connected to said supply line (see annotated Fig. 3).

	Claim 2, White discloses:
An irrigation bayonet riser pipe (see annotated Figs. 3 and 4 below) and riser receiving base assembly (see annotated Fig. 2 below) allowing for quick 9reversible and fluid connection to an underground water supply line (see annotated Fig. 3) comprising an 10irrigation bayonet riser pipe having a riser main tube (considered as 52 in Fig. 1) having a central riser water bore (see annotated Fig. 3), 
11said riser pipe reversibly inserted within a flexible shape-retaining tubular hose 12segment (see annotated Fig. 4) and attached to a riser pipe receiving base (see annotated Figs. 3 and 4) having a central receiving bore 13and a water conduit bore, 
said hose segment attached to said receiving base, 
said 14conduit bore in fluid connection to a water supply in said supply line and 


    PNG
    media_image1.png
    874
    582
    media_image1.png
    Greyscale

Conclusion
The prior art made of the record and not relied upon is considered pertinent to applicants disclosure. Johannes (U.S. Patent No. 3,533,435) discloses an irrigation pipe inserted into a tubular hose segment and a receiving base. Unruh (U.S. Patent No. 4,171,775) discloses an irrigation pipe inserted into a tubular hose segment and a receiving base. Heenan (U.S. Patent No. 3,825,186) discloses an irrigation pipe inserted into a tubular hose segment and a receiving base. McKeague (U.S. Patent No. 6,684,900) discloses an irrigation pipe inserted into a tubular hose segment and a receiving base. Wyss (U.S. Patent No. 2,290,403) discloses an irrigation bayonet pipe and a receiving base. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223.  The examiner can normally be reached on Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679